DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a driving mechanism interposed between a terminal end of the tubular member and the first ends of the sidewalls” as well as “an actuating element configured to cause the driving mechanism to drive the sidewalls…” however according to applicant’s specification, specifically paragraph 0043, “the actuating element 340 can include a driving mechanism 341 configured to drive the sidewalls…” and as such this appears to at least be a double inclusion of the actuating element. Please see MPEP 
Claims 10-16 and 18 are also rejected under 35 USC 112(b) due to being dependent from claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zito, Jr. et al. (US Pub No 2018/0111135 A1) in view of Applegate et al. (US Pat No 8,511,242 B2).
Re claim 9, as best understood, Zito, Jr. et al. show a fire protection system (Figs. 4A-4C) for suppressing fire in a propulsion bay, the fire protection system comprising:
a tank (60);
a fire extinguisher discharge nozzle (20) disposed in the propulsion bay; and

the fire extinguisher discharge nozzle (20) comprising:
a tubular member (20);
sidewalls (walls of 20/79) having first ends and second ends opposite the first ends, the second ends defining an aperture (through bottom of 20) through which the medium(s) is dischargeable, the sidewalls (walls of 20/79) being adjustable between multiple first and multiple second positions associated with dilated and constricted conditions of the aperture (paragraph 0047), respectively;
a driving mechanism (disclosed by applicant, in paragraph 0043, as either “a driving mechanism…which can include or be provided as a linear or rotary actuator, for example” – Zito – Fig. 4B, 71/76/78) interposed between a terminal end of the tubular member and the first ends of the sidewalls;
an actuating element (disclosed by applicant, in paragraph 0043, as either “a driving mechanism…and a controller” or “as another example…the actuating element can include at least one of smart materials and shape memory alloys” – Zito – abstract/Fig. 4b, 50) configured to cause the driving mechanism to drive the sidewalls (79) toward assuming the other one of the multiple first or multiple second positions.
Zito, Jr. et al. does not teach a biasing element configured to bias the sidewalls toward assuming one of the multiple first or multiple second positions.
However, Applegate et al. disclose a discharge system including a sidewall (Fig. 11, 240) and a driving mechanism (148) with a biasing element (disclosed by applicant, in paragraph 0042, as either “an elastic band,” “a fixed structure” or “at least one of smart materials and shape memory alloys” – Applegate – Fig. 11, 242) configured to bias the sidewall toward assuming one of the multiple first or multiple second positions.

Re claim 10, Zito, Jr. et al. as modified by Applegate et al. teach the medium comprises fire suppressing or extinguishing mediums (Zito – abstract).
Re claim 12, Zito, Jr. et al. as modified by Applegate et al. teach the biasing element comprises an elastic band that biases the sidewalls toward assuming the one of the multiple first or multiple second positions (Applegate – col. 6, lines 11-16).
Re claim 13, Zito, Jr. et al. as modified by Applegate et al. teach the biasing element comprises:
a fixed structure (Applegate – Fig. 11, 240a) of the propulsion bay; and
an elastic element (Applegate – 242), which is anchored to the fixed structure (Applegate – 240a) of the propulsion bay and the sidewalls (Zito – Fig. 4b, 79), and which biases the sidewalls toward assuming the one of the multiple first or multiple second positions.
Re claim 15, Zito, Jr. et al. as modified by Applegate et al. teach the characteristic of the medium(s) comprises at least one of a velocity, a pressure and a flow rate of the medium(s) (Zito – paragraph 0002).
Re claim 16, Zito, Jr. et al. as modified by Applegate et al. the actuating element comprises a controller (Zito – abstract) comprising a sensor (Zito – abstract) configured to sense the characteristic of the medium(s), a processor (Zito – abstract) configured to determine whether to control the driving mechanism based on readings of the sensor and circuitry by which the processor is coupled to the driving mechanism.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Zito, Jr. et al. (US Pub No 2018/0111135 A1) in view of Applegate et al. (US Pat No 8,511,242 B2) further in view of Lucas et al. (US Pub No 2018/0207461 A1).
Re claim 11, Zito, Jr. et al. as modified by Applegate et al. does not teach the tank is disposed remotely from the propulsion bay. 
However, Lucas et al. show a fire extinguishing system (Fig. 2) for a propulsion bay (90/Nacelle/Engine) with a tank (56) disposed remotely from the propulsion bay.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the tank remotely from the propulsion bay, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Further, no criticality has been presented for this claimed aspect.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zito, Jr. et al. (US Pub No 2018/0111135 A1) in view of Applegate et al. (US Pat No 8,511,242 B2) further in view of Langbein et al. (US Pat No 8,833,071 B2).
Re claim 14, Zito, Jr. et al. as modified by Applegate et al. do not teach one of smart materials and shape memory alloys.
However, Langbein et al. disclose a hinge based on shape memory alloys (col. 3, lines 15-20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize shape memory alloys, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US Pub No 2018/0207461 A1) in view of Zito, Jr. et al. (US Pub No 2018/0111135 A1) and further in view of Applegate et al. (US Pat No 8,511,242 B2).

 Lucas et al. does not teach the fire extinguisher discharge nozzle and the distribution system according to claim 9.
However, Zito, Jr. et al. as modified by Applegate et al. show the fire extinguisher discharge nozzle and the distribution system according to claim 9 (see above).
The substitution of one known element (extinguishing system of claim 9 as shown in Zito, Jr. et al. modified by Applegate et al.) for another (extinguishing system as shown in Lucas et al.) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the extinguishing system shown in Zito, Jr. et al. as modified by Applegate et al. would have yielded predictable results, namely, providing controlled delivery of an extinguishing fluid in Lucas et al. to extinguish a fire.
Claims 9, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zito, Jr. et al. (US Pub No 2018/0111135 A1) in view of Sellers et al. (US Pat No 8,651,142 B2).
Re claim 9, as best understood, Zito, Jr. et al. show a fire protection system (Figs. 4A-4C) for suppressing fire in a propulsion bay, the fire protection system comprising:
a tank (60);
a fire extinguisher discharge nozzle (20) disposed in the propulsion bay; and
a distribution system (walls of 60 leading down to 20) fluidly coupling the tank (60) and the fire extinguisher discharge nozzle (20) such that the fire extinguisher discharge nozzle is receptive of a medium(s) from the tank,
the fire extinguisher discharge nozzle (20) comprising:
a tubular member (20);
sidewalls (walls of 20/79) having first ends and second ends opposite the first ends, the second ends defining an aperture (through bottom of 20) through which the medium(s) 
a driving mechanism (disclosed by applicant, in paragraph 0043, as either “a driving mechanism…which can include or be provided as a linear or rotary actuator, for example” – Zito – Fig. 4B, 71/76/78) interposed between a terminal end of the tubular member and the first ends of the sidewalls;
an actuating element (disclosed by applicant, in paragraph 0043, as either “a driving mechanism…and a controller” or “as another example…the actuating element can include at least one of smart materials and shape memory alloys” – Zito – abstract/Fig. 4b, 50) configured to cause the driving mechanism to drive the sidewalls (79) toward assuming the other one of the multiple first or multiple second positions.
Zito, Jr. et al. does not teach a biasing element configured to bias the sidewalls toward assuming one of the multiple first or multiple second positions.
However, Sellers et al. show a nozzle (Figs. 1-6) comprising a tubular member (4); sidewalls (4/8/10) having first ends (at 2) and second ends (at 14) opposite the first ends, the second ends defining an aperture (26) through which the medium(s) is dischargeable, the sidewalls being adjustable between multiple first and multiple second positions (Figs. 3-6) associated with dilated (Fig. 2) and constricted (Fig. 1) conditions of the aperture, respectively;
and a biasing element (disclosed by applicant, in paragraph 0042, as either “an elastic band,” “a fixed structure” or “at least one of smart materials and shape memory alloys” – Sellers – Figs. 5 & 6, 10 – col. 8, lines 45-49) configured to bias the sidewalls toward assuming one of the multiple first or multiple second positions.
The substitution of one known element (shape memory alloy as shown in Sellers et al.) for another (flap material as shown in Zito, Jr. et al.) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the shape 
Re claim 10, Zito, Jr. et al. as modified by Sellers et al. teach the medium comprises fire suppressing or extinguishing mediums (Zito – abstract).
Re claim 12, Zito, Jr. et al. as modified by Sellers et al. teach the biasing element comprises an elastic band that biases the sidewalls toward assuming the one of the multiple first or multiple second positions (Sellers – col. 4, lines 45-49).
Re claim 13, Zito, Jr. et al. as modified by Sellers et al. teach the biasing element comprises:
a fixed structure (Sellers – Fig. 6, 4) of the propulsion bay; and
an elastic element (Sellers – 10), which is anchored (Sellers – 20) to the fixed structure of the propulsion bay (Sellers – 4) and the sidewalls (Sellers – 4/8/10), and which biases the sidewalls toward assuming the one of the multiple first or multiple second positions.
Re claim 14, Zito, Jr. et al. as modified by Sellers et al. teach the biasing element comprises at least one of smart materials and shape memory alloys disposed in or external to the sidewalls to bias the sidewalls toward assuming the one of the multiple first or multiple second positions (Sellers – col. 4, lines 25-49).
Re claim 15, Zito, Jr. et al. as modified by Sellers et al. teach the characteristic of the medium(s) comprises at least one of a velocity, a pressure and a flow rate of the medium(s) (Zito – paragraph 0002).
Re claim 16, Zito, Jr. et al. as modified by Sellers et al. the actuating element comprises a controller (Zito – abstract) comprising a sensor (Zito – abstract) configured to sense the characteristic of the medium(s), a processor (Zito – abstract) configured to determine whether to control the driving mechanism based on readings of the sensor and circuitry by which the processor is coupled to the driving mechanism.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Zito, Jr. et al. (US Pub No 2018/0111135 A1) in view of Sellers et al. (US Pat No 8,651,142 B2) further in view of Lucas et al. (US Pub No 2018/0207461 A1).
Re claim 11, Zito, Jr. et al. as modified by Sellers et al. does not teach the tank is disposed remotely from the propulsion bay. 
However, Lucas et al. show a fire extinguishing system (Fig. 2) for a propulsion bay (90/Nacelle/Engine) with a tank (56) disposed remotely from the propulsion bay.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the tank remotely from the propulsion bay, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Further, no criticality has been presented for this claimed aspect.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US Pub No 2018/0207461 A1) in view of Zito, Jr. et al. (US Pub No 2018/0111135 A1) and further in view of Sellers et al. (US Pat No 8,651,142 B2).
Re claim 18, Lucas et al. show an aircraft (paragraph 0022), comprising an airframe (28) formed to define the propulsion bay (90) and to support and accommodate the tank (56).
 Lucas et al. does not teach the fire extinguisher discharge nozzle and the distribution system according to claim 9.
However, Zito, Jr. et al. as modified by Sellers et al. show the fire extinguisher discharge nozzle and the distribution system according to claim 9 (see above).
The substitution of one known element (extinguishing system of claim 9 as shown in Zito, Jr. et al. modified by Sellers et al.) for another (extinguishing system as shown in Lucas et al.) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the extinguishing system shown in Zito, Jr. et al. as 
Re claim 21, Zito, Jr. et al. show a fire protection system (Figs. 4A-4C) for suppressing fire in a propulsion bay, the fire protection system comprising:
a tank (60);
a fire extinguisher discharge nozzle (20) disposed in the propulsion bay; and
a distribution system (walls of 60 leading down to 20) fluidly coupling the tank (60) and the fire extinguisher discharge nozzle (20) such that the fire extinguisher discharge nozzle is receptive of a medium(s) from the tank,
the fire extinguisher discharge nozzle (20) comprising:
a tubular member (20) comprising a terminal end;
sidewalls (walls of 20/79) extending at first ends thereof from the terminal end of the tubular member and defining at second ends thereof, which are opposite the first ends thereof, an aperture (through bottom of 20) through which the medium(s) is dischargeable, the sidewalls (walls of 20/79) being pivotably adjustable about a connection between the terminal end of the tubular member and the first end thereof between multiple first and multiple second positions associated with dilated and constricted conditions of the aperture (paragraph 0047), respectively;
an actuating element (disclosed by applicant, in paragraph 0043, as either “a driving mechanism…and a controller” or “as another example…the actuating element can include at least one of smart materials and shape memory alloys” – Zito – abstract) configured to drive the sidewalls (79) to pivot about corresponding connecting between the terminal end of the tubular member and the corresponding first end toward assuming the other one of the multiple first or multiple second positions.
Zito, Jr. et al. does not teach each of the sidewalls being pivotably adjustable and a biasing element configured to bias the sidewalls toward assuming one of the multiple first or multiple second positions.

a biasing element (disclosed by applicant, in paragraph 0042, as either “an elastic band,” “a fixed structure” or “at least one of smart materials and shape memory alloys” – Sellers – Figs. 5 & 6, 10 – col. 4, lines 45-49) configured to bias the sidewalls toward assuming one of the multiple first or multiple second positions; and
an actuating element (disclosed by applicant, in paragraph 0043, as either “a driving mechanism…which can include or be provided as a linear or rotary actuator, for example” or “as another example…the actuating element can include at least one of smart materials and shape memory alloys” – Sellers – Figs. 5 & 6, 8 - col. 4, lines 25-27) configured to drive the sidewalls toward assuming the other one of the multiple first or multiple second positions in opposition to bias applied by the biasing element in accordance with a characteristic of the medium(s) (col. 1, lines 5-7).
The substitution of one known element (flow modulating nozzle as shown in Sellers et al.) for another (nozzle with automatic adjustable aperture as shown in Zito, Jr. et al.) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flow modulating nozzle shown in Sellers et al. would have yielded predictable results, namely, a flow control over the fluid in Zito, Jr. et al. to automatically adjust a nozzle aperture in respond to an independent variable (Zito – abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752